Citation Nr: 0718362	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  03-23 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease for accrued benefits purposes.

2.  Entitlement to service connection for hypertension 
(claimed as high blood pressure) for accrued benefits 
purposes.

3.  Entitlement to a rating higher than 10 percent for peptic 
ulcer disease, status-post gastric surgery, for accrued 
benefits purposes.

4.  Entitlement to a rating higher than 10 percent for an 
anxiety disorder with depressive features, for accrued 
benefits purposes.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
February 1946.  He was a prisoner of war from May 1942 to 
August 1942.  The veteran died in November 1994 and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Philippines, which denied the benefits sought 
on appeal.  The Board first considered this matter in May 
2004 and remanded the issues here presented for procedural 
compliance pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999).  The RO issued a Supplemental Statement of the Case 
in June 2005 which should have been characterized as a 
Statement of the Case.  Nonetheless, the appellant, through 
her daughter who is now identified as the appellant's 
guardian, perfected the appeal by submitting a statement in 
July 2005 which meets criteria for a substantive appeal under 
38 C.F.R. § 20.202.  As such, the issues as set forth on the 
title page of this decision are properly before the Board.


The Board notes that the RO issued a Supplemental Statement 
of the Case with respect to the issue of entitlement to 
service connection for the cause of the veteran's death in 
May 2005.  That issue was disposed of by the Board in its May 
2004 decision when it reopened the issue and denied the claim 
on the merits.  As such, even though the veteran's 
representative briefed the issue in its May 2007 Written 
Brief Presentation and would like another decision on the 
merits, the Board finds that the issue is not here before it 
for adjudication because it was properly addressed in the May 
2004 decision and the appellant has not perfected a new claim 
for appellate review.  Consequently, the only issues that 
will be addressed in this decision are as set forth on the 
title page of this decision.

This case has been advanced on the Board's docket by reason 
of the appellant's advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2006). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran was a prisoner of war who was interned for 
more than thirty days.

3.  The veteran had atherosclerotic heart disease 
characterized by angina and periods of syncope.

4.  The veteran had hypertensive vascular disease and 
required medication for control of the disease.

5.  The veteran had peptic ulcer disease with occasional 
regurgitation after eating.

6.  The veteran had an anxiety disorder with moderate 
symptoms productive of mild social and industrial impairment.


CONCLUSIONS OF LAW

1.  Atherosclerotic heart disease was incurred as a result of 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107, 5121 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.1000 
(2006).

2.  Hypertension was incurred as a result of active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107, 5121 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.1000 (2006).

3.  Criteria for a rating higher than 10 percent for peptic 
ulcer disease, status-post gastric surgery, were not met.  
38 U.S.C.A. § 1155, 5121 (West 1991); 38 C.F.R.  §§ 3.1000, 
4.1-4.16, 4.114, Diagnostic Code 7304 (1994).

4.  Criteria for a rating higher than 10 percent for an 
anxiety disorder with depressive features were not met.  
38 U.S.C.A. § 1155, 5121 (West 1991); 38 C.F.R. §§ 3.1000, 
4.1-4.16, 4.132, Diagnostic Code 9400 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in May 2004, VA notified the appellant of 
the information and evidence needed to substantiate and 
complete her claims of entitlement to accrued benefits, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the appellant to submit any additional 
information in support of her claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim was not provided 
as is now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board specifically finds, however, that 
the appellant is not prejudiced as she was given specific 
notice with respect to the elements of an accrued benefits 
claim and cannot be prejudiced by not receiving notice of 
downstream issues that are not reached by a denial of the 
underlying benefit.  The RO will have an opportunity to fully 
advise the appellant of her rights and responsibilities under 
the VCAA with respect to any downstream issues that may arise 
as a result of the grant of benefits in this decision and, as 
such, she is not prejudiced by any notice deficiencies with 
respect to the claims granted herein.  Accordingly, the Board 
finds that VA met its duty to notify the appellant of her 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, proper notice was not provided prior to the 
appealed AOJ decision.  The Court does not require the 
voiding or nullification of an AOJ action or decision if 
notice prior thereto was not provided; it simply found that 
appellants are entitled to VCAA-content-complying notice.  
Thus, the timing of the notice in this matter does not 
nullify the rating action upon which this appeal is based and 
the Board specifically finds that the appellant is not 
prejudiced by the post-AOJ decision notice because she was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate her claims.  Additionally, 
a Statement of the Case was issued in June 2005, making the 
earlier notice pre-decisional as per Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before an 
RO hearing officer and/or the Board even though she declined 
to do so.  The appellant did appear for an informal 
conference with a Decision Review Officer in October 2003 and 
recently advised VA in July 2005 that she had no additional 
evidence to provide and/or identify to substantiate her 
claims.  Therefore, it appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the appellant does not appear to contend otherwise.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the appellant and that no 
further action is necessary to meet the requirements of the 
VCAA.  The Board will now turn to merits of the appellant's 
claims.

The appellant asserts that service connection for 
hypertension and coronary artery disease should be service-
connected because the veteran was a prisoner of war.  She 
does not provide any other theory for a grant of service 
connection.  The appellant also requests that higher ratings 
be assigned for service-connected disabilities based on the 
veteran's assertions prior to his death that his peptic ulcer 
disease and anxiety were more severe than rated.

Benefits to which a veteran was entitled at his death, based 
on evidence on file at the date of death, will be paid to 
survivors, as provided by law.  See 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  Application for accrued benefits must be 
filed within one year after the date of death.  See 38 
U.S.C.A. § 5121(c).

The veteran died in November 1994 while his claims of 
entitlement to service connection for heart disease and high 
blood pressure and entitlement to higher initial ratings for 
peptic ulcer disease and anxiety were pending.  He had 
perfected his claims for appeal by submitting a VA Form 9 in 
November 1994, just days prior to his sudden death.  The 
appellant promptly requested entitlement to accrued benefits 
in an undated document that does not have a date-stamp on it.  
The RO accepted the document as a valid claim of entitlement 
to accrued benefits and the Board has no reason to doubt that 
the claim was received within one year of the veteran's 
death.  As such, the claims are discussed here in the context 
of the medical record as it existed at the time of the 
veteran's death.

Service Connection

The veteran was not treated for heart disease or high blood 
pressure during service or within one year of discharge from 
service.  Upon examination in May 1946, he had a blood 
pressure reading of 110/70, his pulse was normal and his 
heart and arteries showed negative clinical findings.  The 
veteran underwent a retirement physical when leaving 
Philippine Air Force in October 1971 and had a normal cardiac 
configuration.  

In February 1992, the veteran collapsed and was determined to 
have an atherosclerotic aorta.  He began treatment at a VA 
medical facility for hypertension and coronary artery 
disease; it appears that he was prescribed medication that 
was taken on a daily basis.  The veteran collapsed again in 
November 1994 and was not revived.  His death certificate 
reflects atherosclerotic cardiovascular disease as the cause 
of death.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

At the time of the veteran's death, the only heart disease 
that was presumed to be service connected for prisoners of 
war was beriberi heart disease.  For the purposes of 
presumptive service connection, beriberi heart disease 
included ischemic heart disease in a former prisoner of war 
who had experienced localized edema during captivity.  See 
38 C.F.R. § 3.309(c) (1994).  Effective October 7, 2004, 
Congress amended 38 C.F.R. § 3.309 by eliminating the 
requirement that the disease be present while in captivity 
for a former prisoner of war to be afforded a presumption of 
service incurrence for atherosclerotic heart disease and 
hypertensive vascular disease (including hypertensive heart 
disease) and their complications (including myocardial 
infarction, congestive heart failure, arrhythmia).  See 69 
Fed. Reg. 60089 (October 7, 2004).

As a result of the liberalizing law, atherosclerotic heart 
disease and hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia) are deemed to be diseases specific to former 
prisoners of war under 38 C.F.R. § 3.309(c).  As such, 
service connection may be granted under 38 C.F.R. 
§ 3.307(a)(3) if the evidence shows that the veteran was 
interned or detained for not less than thirty days and the 
disease manifest to a degree of ten percent or more at any 
time after discharge or release from active service provided 
the rebuttable presumption provisions of 38 C.F.R. § 3.307 
are also satisfied.  

The veteran's service personnel records show that he was a 
prisoner of war from May 1942 to August 1942.  Therefore, he 
meets the criteria of having been interned for more than 
thirty days.  Thus, the claim turns on whether the 
atherosclerotic aorta and hypertension found during the 
veteran's lifetime equate to atherosclerotic heart disease 
and/or hypertensive vascular disease and manifest to a degree 
of ten percent disabling prior to death so as to allow for 
service connection on a presumptive basis for prisoner of war 
status as there is no evidence of heart problems during 
service or within one year of discharge from service.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Following a complete review of the record evidence, including 
the veteran's death certificate reflecting atherosclerotic 
heart disease as the cause of death, the Board finds that the 
atherosclerotic aorta diagnosed in 1992 is equivalent to 
atherosclerotic heart disease.  When considering the 
veteran's complaints found in the treatment records against 
the rating criteria for coronary artery disease found at 
38 C.F.R. § 4.104, Diagnostic Code 7005, the Board finds that 
he experienced disability equivalent to the 10 percent 
rating.  Specifically, there is evidence of angina and 
periods of syncope in the treatment records.  Although there 
are no clinical test results showing metabolic equivalent 
scores, when resolving all reasonable doubt in favor of the 
veteran, the Board finds that the disease manifested to a 
degree of 10 percent based on the evidence of angina and 
periods of syncope.  As such, service connection for 
atherosclerotic heart disease is granted on a presumptive 
basis due to the veteran's prisoner of war status.  

As for the claim of entitlement to service connection for 
hypertension, the Board points out that hypertensive vascular 
disease is characterized by VA in its Schedule of Ratings for 
the cardiovascular system as hypertension and isolated 
systolic hypertension.  A 10 percent rating is assigned when 
an individual requires continuous medication to control high 
blood pressure.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Thus, when resolving all reasonable doubt in favor of the 
appellant, service connection for hypertension is also 
granted on a presumptive basis due to the veteran's prisoner 
of war status as the veteran had hypertension so disabling as 
to require medication on regular basis.

Increased Ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Peptic Ulcer Disease

The medical evidence reveals that the veteran did not require 
treatment for his peptic ulcer, status-post gastric surgery.  
He underwent VA examination in February 1994 and made no 
complaints of symptoms associated with his peptic ulcer 
disease.  The veteran did state in his VA Form 9, however, 
that he experienced occasional regurgitation after eating.  

The veteran's peptic ulcer disease is assigned a 10 percent 
rating using criteria found at 38 C.F.R. § 4.114, Diagnostic 
Code 7304, based on evidence of mild symptoms.  In order for 
a higher rating to be assigned, there must be evidence of 
moderate disability.  Specifically, there must be evidence of 
recurring episodes of severe symptoms (pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, anemia, weight loss) 
occurring two or three times a year and averaging ten days in 
duration, or evidence of continuous moderate manifestations 
of the disease.

Given the medical evidence at the time of the veteran's 
death, the Board finds that criteria for a rating higher than 
10 percent for peptic ulcer disease were not met because 
there was no evidence of continuous moderate symptoms nor of 
recurring episodes of severe symptoms.  The veteran's peptic 
ulcer disease manifested in occasional regurgitation after 
eating and nothing else.  There is no evidence that the 
disease caused a definite health impairment.  As such, a 
rating higher than 10 percent for peptic ulcer disease, 
status-post gastric surgery, is denied.

Anxiety Disorder

The veteran did not participate in psychiatric treatment 
during his lifetime.  He reported in his VA Form 9 that he 
had a very quick temper and was angry.  The veteran underwent 
VA examination in February 1994 and related that he had 
difficulty sleeping, was startled easily, experienced 
depression when he thought about his time as a prisoner of 
war, had a short temper and felt angry often, that he was 
withdrawn and often isolated himself from others.  The 
examiner noted some psychomotor retardation and some memory 
deficiencies.  The veteran was tense when he spoke about 
prison and he was found to have only fair insight and 
judgment.  The examiner diagnosed a chronic and moderate 
anxiety disorder with depressive features and assigned a 
Global Assessment of Functioning (GAF) score of 60 which is 
reflective of moderate symptoms as per the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., American Psychiatric Association (1994) 
(DSM-IV).

The veteran's anxiety disorder was evaluated as 10 
percent disabling using criteria in effect prior to a 
change in the regulations effective November 7, 1996.  
The pertinent rating criteria is found at 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1995) as follows:

The attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment........................................................100 percent

Ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment...........................70 percent

Ability to establish and maintain effective or 
favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable 
industrial impairment...50 percent

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, 
and reliability levels as to produce definite 
industrial impairment.... ........................................................................30 
percent

Less than the criteria for the 30 percent rating 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment..........................................................10 percent

There are neurotic symptoms which may somewhat 
adversely affect relationships with others but 
which do not cause impairment of working 
ability......................................................0 percent

The record reflects that the veteran had not worked since 
1986, but there is no suggestion that his lack of employment 
was associated with anything other than age.  Treatment 
records show that he continued to play golf and had no 
complaints of difficulty with his personal relationships.  
Thus, the Board must find that the rating of 10 percent for 
moderate symptoms productive of mild social and industrial 
impairment is appropriate.  A rating higher than 10 percent 
cannot be assigned as there is no evidence of psychoneurotic 
symptoms causing a reduction in initiative, flexibility, 
efficiency, or reliability so as to produce definite 
industrial impairment.  Consequently, the request for a 
higher rating must be denied.












ORDER

Service connection for atherosclerotic heart disease is 
granted for accrued benefits purposes, subject to the laws 
and regulations governing the award of monetary benefits.

Service connection for hypertension is granted for accrued 
benefits purposes, subject to the laws and regulations 
governing the award of monetary benefits.

A rating higher than 10 percent for peptic ulcer disease, 
status-post gastric surgery, is denied.

A rating higher than 10 percent for an anxiety disorder with 
depressive features is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


